UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1389


FADEL HAMDAN,

                Plaintiff - Appellant,

          v.

GHADA EL-BADRAWY YOUNES,

                Defendant – Appellee,

          and

COMMONWEALTH OF VIRGINIA; ANGELA VERNAIL,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:15-cv-00086-TSE-JFA)


Submitted:   August 27, 2015                 Decided:    September 9, 2015


Before DIAZ and    THACKER,     Circuit    Judges,      and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fadel Hamdan, Appellant        Pro   Se.     Ghada   El-Badrawy        Younes,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fadel Hamdan appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint with respect to Ghada El-

Badrawy    Younes. *     We    have   reviewed      the    record   and      find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         Hamdan v. Younes, No. 1:15-cv-00086-TSE-

JFA (E.D. Va. filed Mar. 13, 2015; entered Mar. 16, 2015); see

also Briscoe v. LaHue, 460 U.S. 325, 329-34 (1983) (holding that

witness     at   criminal      proceeding    has     absolute       immunity        for

testimony     and   is   not    state   actor       for    purposes     of    § 1983

liability).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument     would    not    aid   the   decisional

process.

                                                                             AFFIRMED

     * The order Hamdan appeals was not a final order when he
noted his appeal because it did not dispose of all the
defendants named in his complaint. See Robinson v. Parke-Davis
& Co., 685 F.2d 912, 913 (4th Cir. 1982) (per curiam).
Nevertheless, we have jurisdiction over Hamdan’s appeal because,
subsequent to the filing of Hamdan’s notice of appeal, the
district court issued a final judgment that dismissed the
remaining defendants named in the amended complaint. See In re
Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005) (holding that under
doctrine of cumulative finality “a notice of appeal from an
order disposing of all claims of one party filed before the
district court disposes of all claims of all parties is . . .
effective if the appellant obtains . . . final adjudication
before the court of appeals considers the case on its merits”
(internal quotation marks and brackets omitted)).



                                        2